ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent George C. Ramler committed professional misconduct warranting public discipline, namely that respondent engaged in a pattern of misconduct in the handling of four client matters, including neglect of client matters, failure to adequately communicate with the clients, misrepresentation of matters to clients and a medical provider, failure to provide accountings to clients, failure to promptly deliver files to clients, and representation of a client when that representation constituted a conflict of interest; that respondent misappropriated at least $26,000 from four clients to his own personal use, failed to maintain the required trust account books and records, and failed to pay a court reporter for the cost of deposition transcripts even though respondent had received funds covering the cost of the transcripts; and that respondent failed to cooperate with the district ethics committee and the Director’s Office in their efforts to investigate these matters; and
WHEREAS, respondent admits his conduct violated various Rules on Lawyers Professional Responsibility, waives his rights pursuant to Rule 14, Rules on Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is disbarment pursuant to Rule 15, RLPR, and payment of costs in the amount of $900 plus interest pursuant to Rule 24, RLPR; and
WHEREAS, this court has independently reviewed the record and agrees that the jointly recommended discipline is appropriate,
IT IS HEREBY ORDERED that George C. Ramler is disbarred from the practice of law pursuant to Rule 15, RLPR, effective the date of this order. Respondent shall pay to the Director costs in the amount of $900 plus interest as agreed to in the stipulation.
BY THE COURT:
Alan C. Page Alan C. Page Associate Justice